DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, 4, 5, 10 and 16-19, the prior art does not disclose or make obvious a multipole lens comprising a plurality of pairs of current lines that are each provided on a same plane in an axisymmetric manner around an optical axis, wherein the current lines each include a main line section that is parallel to the optical axis and a return line section that faces the main line section, and 1) the distance between the return line section and the main line section is 1.5 to 5 times the distance between the main line section and the optical axis, or 2) the distance between the optical axis and the return line section is larger than the distance at which a minimum value of noise caused by power line instability is obtained.
Regarding claims 6-9 and 11-15 the prior art does not disclose or make obvious a multipole lens comprising a plurality of pairs of current lines that are each provided on a same plane in an axisymmetric manner around an optical axis, wherein the current lines each include a main line section that is parallel to the optical axis and a return line section that is multiplexed and an outermost periphery section that faces the return-line section, a current in the return line section flows in a direction opposite to a current in 
In the prior art, Hori (JP 2004-241190 A), Pfeiffer (US 4,251,728 A), Kendall (US 6,153,885 A) and Ito (7,947,964 B2) teach a multipole lens having main and return lines but do not teach the outermost periphery line, or the specific configurations taught in claims 1 and 2 which have been found by the applicant to have unexpected noise reduction properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E SMITH/Examiner, Art Unit 2881